DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 8-15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Okamura (US Patent Number 8,347,851).
Regarding claim 8, Okamura discloses an engine system, comprising: 
a fuel injector mounted to a side wall of a combustion chamber of an engine, the fuel injector having an injector body and an injector spool valve (45) positioned to actuate within the injector body (Col. 1, lines 32-40);
a nozzle physically coupled to the injector body comprising a nozzle inlet (C2) comprising a first oval shape oriented along a first plane and a nozzle outlet (C1, C3) comprising a second oval shape oriented along a second plane perpendicular to the first plane;
a fuel outlet of the injector spool valve shaped to flow fuel to different portions of the nozzle inlet based on an actuation of the injector spool valve; and

actuate the injector spool valve in a first direction during an intake stroke of a piston positioned to oscillate within the combustion chamber (Col. 2, lines 17-29); and
actuate the injector spool valve in a second direction, opposite the first direction, during a compression stroke of the piston (Col. 2, lines 17-29).
Regarding claim 9, Okamura further discloses wherein the first direction is a clockwise direction relative to a central axis of the injector spool valve, and where the second direction is a counterclockwise direction relative to the central axis, and where the central axis is parallel to the first plane (as shown in Figure 7). 
Regarding claim 10, Okamura further discloses wherein the first direction is away from a bottom surface of the injector body parallel to a central axis of the injector spool valve, and where the second direction is toward the bottom surface parallel to the central axis (as shown in Figure 7).
Regarding claim 11, Okamura further discloses wherein the nozzle outlet faces a cylinder head, and where a central line of the nozzle outlet is perpendicular to an axis along which the piston oscillates (Col. 1, lines 32-40).
Regarding claim 12, Okamura further discloses wherein a fuel injection angle increases as the injector spool valve actuates in the first direction, and where the fuel injection angle decreases as the injector spool valve actuates in the second direction (as shown in Figure 7).
Regarding claim 13, Okamura further discloses wherein the fuel outlet flows fuel to a bottom portion of the nozzle inlet at an early stage of the intake stroke, to the bottom portion and a middle portion of the nozzle inlet at an early-middle stage of the intake stroke, to the middle portion and a top portion of the nozzle inlet at a middle-late stage of the intake stroke, and to the top portion of the nozzle inlet at a late stage of the intake stroke (Col. 2, lines 17-29). 

Regarding claim 15, Okamura further discloses wherein the fuel outlet comprises a curved rectangular shape (Z1), wherein the curved rectangular shape comprises curved longitudinal and lateral sides, and where an angle formed between an intersection of the curved longitudinal and lateral sides is greater than or less than 90 degrees. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA CAMPBELL whose telephone number is (571) 272-8215.  The examiner can normally be reached on Monday - Friday 9:00 AM – 5:00 PM. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay M. Low can be reached on (571) 272-1196.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/JOSHUA CAMPBELL/
Examiner, Art Unit 3747

/MAHMOUD GIMIE/Primary Examiner, Art Unit 3747